Name: Commission Regulation (EEC) No 2701/81 of 17 September 1981 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 9 . 81 Official Journal of the European Communities No L 264/29 COMMISSION REGULATION (EEC) No 2701 /81 of 17 September 1981 fixing the amount of the subsidy on oil seeds information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2138/81 ('), as last amended by Regulation (EEC) No 2636/81 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2138/81 to the The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 18 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (J) OJ No L 360 , 31 . 12 . 1980 , p . 16 . (') OJ No L 209, 29 . 7 . 1981 , p . 17 . h OJ No L 258 , 11 . 9 . 1981 , p . 32 . No L 264/30 Official Journal of the European Communities 18 . 9 . 81 ANNEX to the Commission Regulation of 17 September 1981 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading Description Subsidy No ex 12.01 Colza and rape seed 21-216 ex 12.01 Sunflower seed 20-778 (ECU/ 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of September 1981 October 1981 November 1981 December 1981 January 1982 February 1982 ex 12.01 ex 12.01 Colza and rape seed Sunflower seed 18-576 20-778 19-028 20-778 19100 21-123 18-981 21-373 20-108 21-908 19-668